Citation Nr: 0306469	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  89-57 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for psychophysiologic 
cardiovascular reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1988 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).

The Board has remanded this case on four occasions (April 
1990, May 1993, September 1994, and April 1996), for 
additional development.  The requested development has been 
conducted to the extent permitted by the veteran, and the 
case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to secure and develop 
all evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran was advised of his duty to report for VA 
medical examinations scheduled in relation to his claim for 
increase, and of the adverse potential consequences of a 
failure to report for any such medical examination, but he 
nevertheless failed to report for a VA medical examination 
that had been scheduled for January 31, 2001, and has not 
shown good cause for his failure to report.  Repeated 
attempts by VA to contact the veteran at the last address he 
provided have been unsuccessful.


CONCLUSION OF LAW

The claim of entitlement to a compensable evaluation for 
psychophysiologic cardiovascular reaction is denied as a 
matter of law.  38 C.F.R. § 3.655(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2002).

The United States Court of Veterans Appeals ( currently known 
as the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as "the Court") has held that VA 
has the burden to demonstrate that notice was sent to a 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  However, the Court also stated therein that 
in the normal course of events it was the burden of the 
claimant to keep VA apprised of his whereabouts, and that, if 
he did not do so, there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit. Id.  

The Court has further held that, in order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
Morris v. Derwinski, 1 Vet. App.  260, 264 (1991). VA's duty 
to assist is not always a one-way street, nor is it a blind 
alley; thus, if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
His or her duty to cooperate with VA's efforts to develop the 
claim include reporting for a medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App.  480, 483 (1992).

As noted earlier, this case has been remanded by the Board on 
four occasions, the last time being in April 1996.  In the 
more recent remand, the Board asked the RO to schedule the 
veteran for additional medical examinations that were deemed 
necessary in this particular case due to the medical 
complexity involving the service-connected disability.  The 
record shows that the veteran showed up for some of the 
medical examinations that were scheduled, but thereafter 
failed to report for additional VA medical examinations that 
were scheduled for December 13 and December 22, 1999, without 
showing good cause.  The RO then notified him, by letter 
dated on January 5, 2001, of his duty to report for scheduled 
medical examinations and of the potential adverse 
consequences of a failure to appear for a scheduled VA 
examination, pursuant to 38 C.F.R. § 3.655.  Specifically, he 
was advised in that letter that, in accordance with the 
provisions of § 3.655, a failure to report for a medical 
examination scheduled in relation to his claim for increase 
would result in a denial of his claim.  This communication 
was sent to the veteran's new address of record, which the RO 
had received from the veteran on September 19, 2000, and 
which he had also listed on a VA Form 21-4538 that he 
submitted in October 1999.

The record shows that the veteran was thereafter notified, at 
his new address of record, of a VA medical examination that 
had been scheduled for January 31, 2001.  This would have 
been one of the medical examinations specifically requested 
by the Board on remand.  The veteran was thereby asked to 
contact the RO, at a toll-free number he was provided, if he 
was unable to keep that appointment and wished to re-schedule 
the examination.  He was also advised that valet parking 
would be available for him.

The veteran did not report for the January 31, 2001, VA 
medical examination, and he has shown no good cause for his 
failure to do so.

In November 2002, and then again in December 2002, the Board 
sent the veteran a copy of the last Supplemental Statement of 
the Case (SSOC), dated in August 2002, which the RO had 
mistakenly sent to the veteran's old address.  The veteran 
was advised in a cover letter that was attached to both 
mailings that he had 60 days from the date of the cover 
letter to make any comment or submit any additional 
information, and that, if he did not respond to these 
communications from the Board, the Board would resume 
appellate review of his case.  Both mailings, sent to the 
veteran's address of record, were returned to the Board by 
the United States Postal Service as undeliverable, and the 
Board notes that VA has not received any type of 
communication from the veteran, such as a notification of a 
new address.

As indicated earlier, VA regulation provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2002) (emphasis added).  This 
language leaves no authority for the RO or the Board to 
review the issue on appeal on the basis of whatever evidence 
is of record where the claimant does not show "good cause" 
for his or her failure to report for a scheduled examination.  
Rather, it compels the RO and the Board to deny the claim 
strictly on the basis of the failure to report for a 
scheduled VA examination without good cause.

In this case, VA has made reasonable efforts to have the 
veteran examined, repeatedly contacting the veteran at his 
last known address, to no avail.  Therefore, the Board finds 
that additional efforts to schedule an examination would be 
futile.  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).  Given the presumption of regularity of the mailing 
of VA examination scheduling notice, and the fact that the 
veteran has not contacted the RO or updated his address of 
record, the Board finds that the veteran failed to report to 
the scheduled January 2001 VA medical examination without 
good cause.  See 38 C.F.R. § 3.655 (2002). Therefore, the 
veteran's claim for an increased rating must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the veteran is evident in 
this particular case by the present disposition by the Board, 
as the amended provisions of the Act specifically provide 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
will aid in substantiating the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  
In fact, VA has attempted to keep the veteran apprised of 
these new regulations, by specifically citing § 3.159 in the 
SSOC of August 2002 that has been sent three times to the 
veteran, first to his prior address, and then twice to his 
last known address.

Due to the fact that the veteran's failure to report for 
scheduled medical examinations renders the medical evidence 
of record insufficient to rate the service-connected 
disability, and in light of the provisions of § 3.655, the 
veteran's claim lacks legal merit under the law and, 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO level would 
result in a grant of the benefits sought.  See, Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Thus, 
the Board finds that further development is not warranted and 
the veteran is not prejudiced by the present disposition on 
appeal.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim of entitlement to a compensable evaluation for 
psychophysiologic cardiovascular reaction is denied.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

